NOTIFICATION OF AN INFORMAL OR NON-RESPONSIVE
AMENDMENT AFTER EXAMINER ACTION
Election/Restrictions
The amended claims 1 and 11 (and dependent claims thereof), submitted as part of the amendment dated 1/7/2021, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention as originally presented1 for the first examination on the merits2 and the invention as currently presented3 are directed to related devices/methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design. The original claims required that the both the first and second ultrasound transducer arrays be circumferentially positioned around the longitudinal axis of the flexible elongate member, but this limitation is no longer required in the currently presented claims. Further, the currently presented claims introduce new claim limitations (e.g., that the flexible substrate is wrapped around the distal portion of the flexible elongate member and circumferentially positioned around the longitudinal axis of the flexible elongate member; and the plurality of control logic dies configured to electrically couple the signal lines to both the first and second ultrasound transducer arrays) not recited in the original 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Therefore, prosecution on the merits is restricted to examination of only the originally presented invention (and any patentably indistinct invention thereof).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate, diverging, and/or additional searching would be required if restriction to a single invention were not required. Transducer arrays (e.g., piezoelectric elements) and flexible substrates (e.g., flexible PCBs) are distinct elements; therefore, search for one as being circumferentially positioned around the longitudinal axis of the flexible elongate member would not necessarily yield results for the other as being circumferentially positioned around the longitudinal axis of the flexible elongate member. Further, search for the first and second transducer arrays as being circumferentially positioned around the longitudinal axis of the flexible elongate member would not necessarily yield results for the plurality of control logic dies configured to electrically couple the signal lines to both the first and second ultrasound transducer arrays and vice versa.
Since prosecution on the merits is restricted to examination of only the originally presented invention (and any patentably indistinct invention thereof), claims 1-3, 7-9, and 11-17 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The reply filed on 1/7/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): at least one examinable claim.
In view of the restriction requirement based on election by original presentation as discussed above, all pending claims4 have been withdrawn. Since none of the presented claims are examinable at this time, the reply dated 1/7/2021 is non-responsive.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The invention as recited in the claim set dated 8/14/2018
        2 Non-Final Rejection dated 10/7/2020
        3 The invention as recited in the claim amendment dated 1/7/2021
        4 Claims 1-3, 7-9, and 11-17